Title: To George Washington from Major General William Heath, 12 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 12th October 1778
          
          I have been honored with the receipt of yours of the 29th Ulto per Brigr Genl Portail, and since, with that of the 4th Instant—The  
            
            
            
            General has been taking a survey of the different Works every day since his arrival here, but has not as yet taken a plan. I shall pay strict attention to the injunctions of your Excellency’s Letter respecting the works.
          I beleive the intelligence communicated by Mr Colvill in general may be depended upon: I find by a late Rhode Island News paper that Admiral Byron in the Princess Royal of 90 Guns and the Cullodon of 74 had arrived there in 15 days from Hallifax and that they had sailed again for New York, and by a person lately from Halifax we have confirmation of the arrival of the Scotch Troops at that place.
          Several Letters have of late passed thro’ my hands from General Pigot, Prescott &c. in one, the former writes General Phillips that he has resigned the Command to General Prescott, but he believes his (Gen. Phillips’s) old friend will soon be appointed to the Command of that place. I have since been able to find that the old friend hinted by General Pigot is Lord Cornwallis.
          General Pigot & Lord Howe are gone home, the latter is to be Vice Admiral of the Red.
          A considerable quantity of Cloathing has gone on since my last.
          Provisions are daily arriving for the french Fleet &c. The Count & General Bouganvillee and some of the Officers have just been with me to view the Works—they appear to be much pleased. I have the honor to be with the greatest respect Your Excellency’s Most Obedt Servant
          
            W. Heath
          
        